--------------------------------------------------------------------------------

EXHIBIT 10.4
 


December 21, 2007
VIA U.S. MAIL AND EMAIL
 
ARjENT LIMITED
570 Lexington Avenue, 22nd Floor
New York
NY10022


 
 
Re:
Amendment to Engagement Letter



Gentlemen:


Reference is made to the engagement letter (the “Engagement Letter”), dated
August 23, 2007, between Applied DNA Sciences, Inc. (the “Company”) and Arjent
Limited (“Arjent”), pursuant to which Arjent was engaged as a placement agent
for the Company.  Capitalized terms used in this letter and not otherwise
defined herein have the meanings ascribed thereto in the Engagement Letter and
all “Section” references herein shall be to sections of the Engagement Letter.
 
As we have discussed, Arjent desires to exchange the Placement Agent Warrants
(cashless exercise warrants to buy 9,000,000 shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”), at an exercise price of $.10
per share) for 9,000,000 newly-issued unregistered shares of Common Stock.  In
further consideration for the exchange, Arjent will (i) forfeit any and all of
the rights under the Engagement Letter to act as exclusive investment banker and
placement agent for the Company and (ii) forfeit the compensation in
consideration of its services as exclusive investment banker and placement agent
of a monthly fee of $10,000 per month, which is payable during the remainder of
the term of the Engagement Latter after a closing of, in the aggregate, at least
three million dollars ($3,000,000) of financing and acknowledge that no such
amounts have been accrued or are owed by the Company.
 
In connection with the foregoing understandings, the parties agree to amend the
Engagement Letter as follows (hereinafter referred to as the “Amended Engagement
Letter”).
 
1.
Section 3 is deleted in its entirety and replaced with the following:



3.            Upon execution and delivery of the Amended Engagement Letter and
delivery by Arjent to the Company of the Placement Agent Warrants for
cancellation, the Company will issue to the Placement Agent 9,000,000
newly-issued unregistered shares of Common Stock.
 
2.
Section 6 is deleted in its entirety and replaced with the following:



6.            [Reserved.]
 

--------------------------------------------------------------------------------


 
3.
All references to Arjent in the Engagement Letter as the “Exclusive Placement
Agent” for the Company are hereby deleted and replaced with “Placement
Agent.”  All references to Placement Agent Warrants are hereby deleted.



In addition, subject to the qualification below, Arjent hereby agrees to
indemnify and hold harmless the Company, its directors, officers, employees,
consultants, agents, shareholders and legal counsel and each controlling person
of each of the foregoing in their individual and corporate capacities
(collectively, the “Indemnified Persons”) against any losses, claims, damages,
or liabilities (or any pending or completed action, suit or proceeding whether
civil, criminal, arbitration or other dispute resolution process, including any
investigation or proceeding initiated by an authorized authority), including any
of the foregoing incurred in the settlement of any litigation, commenced or
threatened, joint or several, to which any of them may become subject
(collectively, the “Claims”), insofar as the Claims arise out of or are based
upon any action or omission of the Indemnified Persons arising out of the
transactions contemplated by this letter, and to reimburse the Indemnified
Persons for any legal or other expenses reasonably incurred in connection with
investigating or defending the Claims.  Arjent further agrees to advance all
expenses incurred by the Indemnified Persons as soon as practicable, but in any
event no later than thirty (30) days after written demand by the Indemnified
Persons therefor.  Notwithstanding the foregoing, Arjent’s agreement to
indemnify and advance expenses as set forth above shall be limited to those
amounts not paid by the Company’s director and officer insurance policy, if any,
then in effect and to the extent that the premiums on such policy increase as a
result of the claims made by the Company under the policy which are the subject
of the indemnification herein, Arjent agrees to pay the increased amount of such
premiums.
 
Please acknowledge this understanding on the accompanying copy of this letter
and return it to us.
 
                                    Very truly yours,
 
                                    APPLIED DNA SCIENCES, INC.


                                    By:  /s/ James A. Hayward                
                                                                                                                                                                     
James A. Hayward
                                                                                                                                                                                                                            
Chief Executive Officer
 
Acknowledged and Agreed by:
 
ARJENT LIMITED

 
  /s/ Robert Fallah                     
        Robert Fallah
        Co-Chairman
 